Citation Nr: 0520345	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  94-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to May 
1983.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
hearing loss and an eye condition.  A July 1996 Board 
decision expanded the hearing loss claim to include a claim 
of entitlement to service connection for tinnitus.

After an August 2002 Board decision denied the claims, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to the veteran's August 
2003 appellant's brief and the VA's December 2003 appellee's 
brief, the Court in May 2004 vacated the August 2002 Board 
decision and remanded the appeal to the Board for 
readjudication.  In January 2005, the Board remanded the 
claim for additional development.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record contains no 
current diagnosis of hearing loss for VA purposes that is 
related to the veteran's period of active service.

3.  The competent medical evidence of record contains no 
current diagnosis of tinnitus that is related to the 
veteran's period of active service.

4.  The competent medical evidence of record contains no 
current diagnosis of vision loss that is related to the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  Service connection for vision loss is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the rating decisions on appeal and 
the corresponding statements of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as May 2005.  Additionally, the RO sent the veteran 
a letter in March 2005 that explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the May 2005 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  In 
April 2005 correspondence, the veteran identified outstanding 
VA treatment records (which VA has since obtained) and stated 
that there was no more evidence to submit.  Therefore, the 
Board finds that the duty to assist is met.  38 U.S.C.A. § 
5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran contends that he incurred hearing loss, tinnitus, 
and vision loss due to an injury that he sustained during 
active service. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The service medical records show that, in March 1983, the 
veteran was struck with a bottle that resulted in lacerations 
of the face and scalp area. Physical examination at the time 
identified active arterial bleeding, lacerations over the 
left inferior orbital and zygomatic area, and an 8 centimeter 
laceration from above the left ear to the edge of the cheek. 
The seventh cranial nerve function was intact and the 
tympanic membranes appeared normal. There was no history of 
loss of consciousness and the skull x-ray was normal.

The March 1983 hospital report and the remainder of the 
service medical records contain no complaint, finding, or 
diagnosis related to impairment of the eyes or ears. At the 
April 1983 separation examination, the veteran reported no 
hearing or vision impairment. The separation examination 
noted distant vision of 20/20 bilaterally and audiometric 
testing revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
0
5
10
15
10


A.  Bilateral Hearing Loss

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; the thresholds at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2004).  In Hensley v. Brown, 5 Vet. App. 
155 (1993), the Court stated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  The Court explained that when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current hearing loss is 
causally related to service.  Id.

In relation to the current appeal, M.C.V., M.D. submitted a 
report in February 1993. He wrote that the veteran presented 
with complaint of history of tinnitus with hearing loss. An 
audiogram was performed and revealed decreased hearing in the 
left ear at the 250, 500, 1000, 3000, and 4000 Hertz levels.  
Dr. M.C.V. diagnosed the veteran with tinnitus secondary to 
sensorineural hearing loss.

In March 1993, the veteran underwent VA audiological testing. 
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
15
LEFT
15
20
25
25
25

The pure tone threshold levels averaged 18 decibels for the 
right ear and 24 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear.  The 
veteran was assessed with bilateral hearing within normal 
limits, right ear slightly better.  The audio-ear disease 
examination performed that same month was essentially normal 
and assessed the veteran with bilateral normal hearing, 
possible left functional hearing loss.

In November 1994, additional VA audiological testing had the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
15
15
15
15
20

Pure tone threshold levels averaged 13 decibels for the right 
ear and 18 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 96 percent in the left ear.  The examiner 
observed that the veteran's hearing was within normal limits 
and that the results agreed with the March 1993 audiogram. In 
an accompanying audio-ear disease examination, the examiner 
noted that the ear examination was entirely normal.  However, 
the audiogram was impressive for a functional loss with a 
positive Stenger in speech and pure tones, indicating that 
the veteran was faking a left-sided hearing loss.

At his personal hearing before the RO in April 1995, the 
veteran testified as to ongoing problems with his hearing 
since the in-service injury.  VA clinical records from 
January to March 1996 indicate that the veteran reported that 
his hearing was affected by his in-service altercation, as 
well as pain in the left ear and the left side of the face.  
The veteran was told to return for an audiogram in 6 months.

In August 1996, additional VA audiological testing had the 
following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
10
LEFT
15
25
25
25
35

Pure tone thresholds averaged 14 decibels for the right ear 
and 28 decibels for the left ear. Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear.  The veteran reported 
increased difficulty with hearing during the past few months; 
however, he was diagnosed with normal hearing.  An 
accompanying audio-ear disease examination found no evidence 
of active ear disease and essentially normal hearing, with 
mild asymmetry at 4000 hertz.

A December 1996 letter from Dr. M.C.V. stated that he had 
performed a hearing test in October 1993 that showed left ear 
sensorineural hearing loss.  Dr. M.C.V. opined that he felt 
that this hearing loss was due to the in-service injury that 
the veteran sustained in March 1983.  In a June 1997 letter, 
Dr. M.C.V. forwarded the results of the October 1993 hearing 
test, as well as a February 1993 hearing test.

The results of the February 1993 audiological testing were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
10
LEFT
30
30
20
25
30

Pure tone threshold levels averaged 10 decibels for the right 
ear and 20 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 84 percent in the left ear.

The results of the October 1993 audiological testing were 
difficult to read.  However, to the best of the Board's 
ability to discern the results, they are deciphered as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
--
--
10
LEFT
25
30
25
--
30

Pure tone threshold levels averaged 8 decibels for the right 
ear and 28 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent for the 
right ear and of 92 percent for the left ear.

Based upon a review of the above medical evidence, the Board 
finds that a preponderance of the evidence is against a grant 
of service connection for hearing loss.  The record contains 
no medical evidence that establishes that the veteran 
currently has a hearing loss disability for VA purposes under 
the requirements of 38 C.F.R. § 3.385.  Therefore, the 
veteran currently does not have a hearing disability for 
which he can be compensated by the VA.

The Board acknowledges that Dr. M.C.V. diagnosed the veteran 
with left ear hearing loss in 1993.  However, several VA 
examinations from 1993 through 1996 diagnosed the veteran 
with normal hearing, and the veteran has stated that he has 
no additional evidence in support of his claim.  The Board 
notes that the audiological findings of Dr. M.C.V. apparently 
also do not meet the criteria for hearing loss pursuant to 38 
C.F.R. § 3.385.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current hearing loss.

Finally, the Board acknowledges that Dr. M.C.V. opined that 
the veteran's hearing loss may be related to his altercation 
in service.  However, as explained above, the Board finds 
that the veteran does not suffer from a current hearing loss.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Therefore, the benefit sought on appeal is denied.

B.  Tinnitus

In a February 1993 letter, Dr. M.C.V. wrote that the veteran 
reported a high-pitched noise in his ears since 1988.  He 
diagnosed the veteran with tinnitus secondary to 
sensorineural hearing loss.

During a March 1993 VA audio-ear disease examination, the 
veteran reported temporary left ear hearing loss after the 
in-service injury.  It resolved until he again had tinnitus 
of the left ear in 1988.  The tinnitus was aggravated by cold 
weather.  The examination was essentially normal and the 
examiner offered no opinion as to the etiology of the 
reported tinnitus or of any relationship to active service.  
At the audiological examination that same month, the 
assessment included occasional tinnitus of the left ear.

At a November 1994 VA audiological examination, the veteran 
stated that he had ringing in the ears.  However, when asked 
to elaborate, he described discomfort with cold weather.  The 
examiner found that the veteran's history suggested an 
intermittent condition related to cold weather, left side 
only.

At his personal hearing before the RO in April 1995, the 
veteran testified that he had ringing of the left ear since 
his injury in service.  The ringing of the left ear was now 
intermittent.  At the VA audiological examination in August 
1996, the veteran denied actual tinnitus.  It was noted that 
he appeared to confuse tinnitus with a tingling sensation 
related to the laceration near his left ear.

Based upon a review of the above evidence, the Board finds 
that a preponderance of the evidence is against service 
connection for tinnitus.  Although the veteran was diagnosed 
with tinnitus in 1993, it appears from subsequent medical 
examinations, that the veteran, in fact, does not have 
tinnitus.  Rather, the veteran appears to complain of 
distinct symptomatology associated with the residuals of his 
service-connected injury.  Accordingly, as the record 
contains no current diagnosis of tinnitus, the benefit sought 
on appeal must be denied.

C.  Vision Loss

Records from a private vision clinic dated February 1993 show 
that the veteran reported that he injured his left eye in 
service.  Findings included drainage in the upper lid of the 
left eye, a scar under the left eye, and visual acuity of 
20/20 in the right eye and 20/25 in the left eye.

At a March 1993 VA examination, the veteran reported no 
significant change in his vision since the in-service injury, 
but believed that the left eye was worse than the right since 
the accident.  He reported headaches in the area of the left 
eye, with tearing and swelling around the eye.  Visual acuity 
without correction was 20/15, -2 in the right eye and 20/25, 
-2/2+ in the left eye.  There appeared to be a relatively 
afferent pupillary defect in the left eye and subjective 
decreased sensation over the left cheek area.  The corneal 
sensation was normal and there was no scarring of the 
eyelids.  A Humphrey visual field examination was performed 
and the veteran was reexamined.  Upon review, the examiner 
found that no relative afferent pupillary defect could be 
detected.  The veteran had no pallor, swelling, or asymmetric 
cupping.  The examiner opined that the veteran's ocular 
examination was essentially normal and that the veteran's 
complaint of pain near the left eye did not appear to be 
related to the eye itself.

A March 1994 private emergency room report from P.C.H. shows 
that the veteran was diagnosed with a sty of the left eye.  
Relevant objective findings were made, such as swelling of 
the left upper eyelid and crustiness of the eyelashes. No 
other disorder of the eye was observed.  In February 1995, 
the veteran again was seen at Proctor and was diagnosed with 
acute left eye conjunctivitis.  Uncorrected visual acuity was 
recorded as 20/40 in the left eye and 20/30 in the right eye.

At a November 1994 VA examination, the veteran reported a 
history of intermittent blurred vision every three to six 
months since the time of his in-service injury. Visual acuity 
was found to be 20/20 in the right eye and 20/25 in the left 
eye.  There was no diplopia or visual field deficit, and the 
intraocular examination was normal.

At his personal hearing before the RO in April 1995, the 
veteran testified to swelling and tearing of the left eye, as 
well as diminished and blurred vision.  In August 1996, the 
veteran submitted statements from coworkers as to the redness 
and tearing of his left eye.  He also submitted photos of 
himself to illustrate the redness of the eye.  A January 1996 
VA clinical record made findings including astigmatism and 
ptosis of the left eyebrow.

At an August 1996 VA examination, the veteran reported having 
intermittent blurred vision and spells of a "red eye".  These 
episodes occurred every 3 to 6 months and lasted for one 
week.  He also claimed difficulty with control of the left 
eyelid and glare in the left eye visual field.  The 
examination found uncorrected distant visual acuity of 20/20, 
-2 in the right eye, and 20/25 in the left eye.  Uncorrected 
near visual acuity was 20/20 in both eyes.  Other findings 
included normal pupils, clear corneas, normal upper and lower 
eyelids, no cataracts or relative efferent pupillary defect, 
and normal fundoscopic examination.  The examiner believed 
that the veteran's red eye was due to a chronic or seasonal 
conjunctivitis.  He opined that it would be unlikely that the 
episodes of conjunctival erythema were related in any way to 
the injury sustained in service.

The report of an April 2002 VA outpatient psychiatry 
appointment provides a section for psychiatric medication 
side effects/compliance.  This section provides that the 
veteran was noted to have some complaints of ongoing blurry 
vision.

Based upon a review of the above evidence, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for vision loss. Again, the record 
contains no evidence of a current disability.  All VA 
examinations report the veteran's vision to be within normal 
limits.  The Board emphasizes that the RO has granted service 
connection for residuals of a closed head injury; residuals 
of left upper cheek laceration scar, including ptosis of the 
left eyelid; and dysfunction of the left facial nerve 
branches.  Therefore, the symptoms associated with the 
veteran's left eye have already been service connected.  
However, as these symptoms have not been shown to include 
vision loss, the present appeal must be denied.

The Board recognizes the veteran's own lay assertions as to 
the claimed conditions.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical diagnosis.  Espiritu, supra.  
As a result, his own assertions do not constitute competent 
medical evidence in support of his claims.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vision loss is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


